Citation Nr: 1609352	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to February 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.  Jurisdiction presently resides with the RO in Chicago, Illinois.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in August 2015, at which time the Board remanded the claim for additional development.  For the reasons detailed below, another remand is necessary before the claim can be adjudicated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a chronic low back condition as a result of a September 1958 in-service injury where he sustained a glancing blow to his left hip while unloading aircraft.  The injury resulted in multiple bruises to his left hip and a sprain to the right ankle.

In December 2011, the Veteran was afforded a VA examination to determine the etiology of his back condition.  In August 2015, the Board remanded the claim in order to obtain an adequate opinion that considered the Veteran's lay reports of a back injury in service and assertions that he has experienced ongoing back problems since the in-service injury.

In an August 2015 VA opinion, an examiner addresses the Veteran's assertions that while stationed in Alaska in 1958, he was moving some heavy crates when a crate struck him and knocked him down.  He stated he was seen by medical personnel and was thought to have a contusion.  He was given pain pills and continued his regular duties as a radar man, but the Veteran did not lose any time from duty.  

The VA examiner concluded it was not at least as likely as not that the Veteran's back condition was related to his active service.  In support of this conclusion, the examiner noted that the original back injury appeared to have been mild, since the Veteran was returned to duty.  Further, following active duty service, the Veteran was able to work in a bakery doing labor work, and he also worked for the U.S. Postal Service in Chicago from 1961 until 1989.  The examiner noted that the Veteran was first seen at the VA in Chicago in 1998, and there was no mention of a back condition at that time.  The VA examiner stated that there was no clearly documented back condition from discharge for more than 40 years.  He concluded the Veteran's present back condition was more likely related to the aging process.

The August 2015 VA examiner's opinion is inadequate to adjudicate the Veteran's claim.  While the examiner considers the Veteran's lay statements concerning the in-service injury the Veteran maintains resulted in his present back condition, the opinion does not address lay statements in the record reporting ongoing back problems since active duty service.  Notably, in his June 2015 Board testimony, the Veteran stated that he was told at the time of his initial injury that his back problems would worsen with age.  Further, the Veteran stated that while working for the U.S. Postal Service, he was often put on light duty for his back problems.  He testified that he was given a letter of dismissal that was later rescinded.

Instead, the August 2015 VA examiner's opinion appears to be based on the lack of documented medical evidence reflecting a continuity of treatment for back problems.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new opinion is necessary in order to take into account the Veteran's lay statements of service incurrence and continuity since service.

In an October 2015 statement, the Veteran noted that he has received treatment for his back from Northwestern Hospital.  Records from this location have not been associated with the record.  Therefore, attempts should be made to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names, addresses, and approximate dates of treatment for all health care providers that treated the Veteran for his claimed back condition since service, including any records from Northwestern Memorial Hospital in Chicago.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  The Veteran should also provide authorization for VA to obtain U.S. Postal Service employment records with regard to the reasons for his termination/resignation of employment, as well as any associated medical documents.

3.  After completion of the foregoing, return the claims folder to the examiner who provided the August 2015 opinion (or another appropriate examiner if that examiner is unavailable) for an opinion that addresses the nature and likely etiology of the Veteran's back condition.  The claims folder and any pertinent medical records should be made available for review by the examiner.  

Following a review of the record the examiner should address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service or is otherwise related to the Veteran's active duty service, to include the Veteran's reports of sustaining a back injury in service in September 1958?

The examiner asked to presume the credibility of the Veteran's reports of sustaining a September 1958 back injury for the purposes of answering the above question and address the Veteran's lay statements in the answer to the above question.  As such, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of medical records to support the Veteran's contentions of ongoing back problems since service.  In particular, the examiner should address the Veteran's reports of periodically being placed on light duty while working for the U.S. Postal Service due to problems with his back.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

4.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




